DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional 
“an inter-view redundancy remover configured to remove inter-view redundancy…” (claim 7);
“a packer configured to pack pictures…” (claim 7);
“a center view generator configured to generate a center view picture…” (claim 8);
“an intermediate view synthesizer configured to synthesize intermediate view pictures…” (claim 8);
“a first view regenerator configured to generate a temporally regenerated view picture…” (claim 9);
“a first pruner configured to prune an estimated source view…” (claim 9);
“a second view regenerator configured to generate a regenerated view…” (claim 10);
“a second pruner configured to prune the estimated source view picture…” (claim 10);
“a sparse view pruner configured to prune a reference sparse view picture…” (claim 12); 
“a residual detector configured to detect a residual…” (claim 12);
“an unpacker configured to unpack pictures…” (claim 17);
“a view regenerator configured to regenerate views…” (claim 17); and
“a synthesizer configured to synthesize views…” (claim 17).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) 

Claim Objections
Claims 11, 18, 20 objected to because of the following informalities: they contain parentheses and question marks.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2011/0280311, referred to herein as “Chen”).

egarding claim 1, Chen discloses: A video transmission method (Chen: Fig. 9, disclosing a video transmission method), comprising: 
removing inter-view redundancy between pictures for a plurality of viewing positions (Chen: Fig. 2; paragraphs [0006] and [0089] through [0092], disclosing use of intra-coding and inter-coding to reduce spatial and temporal redundancy in video frames); 
packing pictures from which inter-view redundancy has been removed (Chen: paragraphs [0093] and [0094], disclosing packing the pictures into a packed frame); and 
encoding the packed pictures and signaling information (Chen: Fig. 2, paragraphs [0095] and [0094], disclosing encoding of packed pictures as well as SEI message information—e.g., signaling information).

Regarding claim 7, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

Regarding claim 13, Chen discloses: A video reception method (Chen: Fig. 10, disclosing a video reception method), comprising: 
decoding a bitstream of a video based on viewing position information and viewport information (Chen: Fig. 2; paragraphs [0006] and [0089] through [0092], disclosing use of intra-coding and inter-coding to reduce spatial and temporal redundancy in video frames; Fig. 10, paragraph [0179], disclosing decoding of view information); 
unpacking pictures and signaling information in the decoded bitstream, the unpacked bitstream including the signaling information (Chen: paragraphs [0093] and [0094], disclosing packing the pictures into a packed frame; Fig. 10, paragraph [0181], disclosing unpacking of video frames based on signaled information); 
regenerating views for the unpacked pictures (Chen: Fig. 10, paragraph [0182], disclosing regenerating the views); and 
synthesizing views for the regenerated pictures (Chen: paragraph [0182], disclosing interpolation to synthesize views for the regenerated pictures).

Regarding claim 17, the claim recites analogous limitations to claim 13, above, and is therefore rejected on the same premise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 8, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Smolic et al. (US 2011/0261050, referred to herein as “Smolic”).

Regarding claim 2, Chen discloses: The video transmission method of claim 1, as discussed above.
Chen does not explicitly disclose: 
generating a center view picture and center view generation information, based on source view pictures included in the pictures for the viewing positions; and 
synthesizing intermediate view pictures based on the source view pictures, wherein the synthesizing the intermediate view pictures includes generating pre-generation information and view synthesis recommendation information, 
wherein the removing the inter-view redundancy includes generating sparse view pictures based on at least two pictures among the source view pictures, the intermediate view pictures, and the center view picture, and 
wherein the removing the inter-view redundancy further includes generating reference view pictures, reference view information, and regeneration information.
However, Smolic discloses: 
generating a center view picture and center view generation information, based on source view pictures included in the pictures for the viewing positions (Smolic: paragraphs [0010], [0129] and [0136], disclosing generation of a central view based on source view pictures); and 
synthesizing intermediate view pictures based on the source view pictures (Smolic: Fig. 1a, paragraphs [0049] through [0051], disclosing synthesis of intermediate view pictures based on source video), wherein the synthesizing the intermediate view pictures includes generating pre-generation information and view synthesis recommendation information (Smolic: paragraph [0092], disclosing intermediate view synthesis based on camera parameters, depth data, and color data—e.g., pre-generation information and recommendation information), 
wherein the removing the inter-view redundancy includes generating sparse view pictures based on at least two pictures among the source view pictures, the intermediate view pictures, and the center view picture (Smolic: paragraph [0093], disclosing generation of sparse image data based on two original views), and 
wherein the removing the inter-view redundancy further includes generating reference view pictures, reference view information, and regeneration information (Smolic: paragraph [0129], disclosing removing redundancy by use of residual information).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the intermediate view synthesis of Smolic in the video transmission method of Chen.
One would have been motivated to modify Chen in this manner in order to better reduce the amount of data needed to be transmitted for multiview video (Smolic: paragraph [0006]).

Regarding claim 8, the claim recites analogous limitations to claim 2, above, and is therefore rejected on the same premise.

claim 14, the claim recites analogous limitations to claim 2, above, and is therefore rejected on the same premise.

Regarding claim 18, the claim recites analogous limitations to claim 2, above, and is therefore rejected on the same premise.

Allowable Subject Matter
Claims 3-6, 9-12, 15-16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571) 270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484